PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $31,699.20 for fire service fees owed by the respondent.
*351Respondent’s Answer admits the validity of the claim, but also states that there were not sufficient funds in its apppropriation at the close of the fiscal year in question from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.